DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 31 August, 2022.
Claims 1, 11 and 21 have been amended.
Claims 1 – 7, 9 – 17, 19 – 27, 29 and 30 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August, 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer-implemented method, executed on a computing device, comprising:
receiving a result set for content processed by an automated analysis process; 
receiving human feedback concerning the result set; and 
providing feedback information to the developer of the automated analysis process based, at least in part, upon the result set and the human feedback, wherein providing feedback information to the developer of the automated analysis process includes:
identifying whether the result set for the content processed by the automated analysis process defines an anomaly within the result set,
identifying whether the human feedback concerning the result set defines the anomaly within the result set, and
providing differential information that defines differences between the result set for the content processed by the automated analysis process and the human feedback to the developer of the automated analysis process,
wherein the differences are provided, at least in part, as annotations to the result set for the content processed by the automated analysis process.
Claim 11 recites medium with instructions executed by a processor, and Claim 21 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 – 7, 9 – 17, 19 – 27, 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
providing feedback information to the developer of the automated analysis process based, at least in part, upon the result set and the human feedback, wherein providing feedback information to the developer of the automated analysis process includes:
identifying whether the result set for the content processed by the automated analysis process defines an anomaly within the result set,
identifying whether the human feedback concerning the result set defines the anomaly within the result set, and
providing differential information that defines differences between the result set for the content processed by the automated analysis process and the human feedback to the developer of the automated analysis process;
wherein the differences are provided, at least in part, as annotations to the result set for the content processed by the automated analysis process.
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that the results of an automated analysis process may be reviewed by a human to determine if any misidentifications have occurred (0031), or is otherwise inaccurate (0035). The radiologist then generates feedback that indicates a difference between the automated results and the human results – i.e. false positives or false negatives. A human analyzing images to identify an anomaly and comparing the human determination to an automated process is a process that, except for generic computer implementation steps, can be performed in the human mind. Similarly, annotating images and reports to indicate the feedback is a process that can be performed in the human mind as evidenced by the Applicant's disclosure of prior art practices. For example, Applicant discloses that when automated image processing algorithms produces unanticipated results, it is traditional to provide this feedback to the developer. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Obtaining and reviewing results from an automated image analysis process and providing feedback to the process developer merely organizes this human activity. This type of activity, i.e. evaluating results from an automated process and providing feedback to the developer, traditionally occurs in medicine, even according to the specification. Examiner notes that providing feedback to software developers is old and well-known. Beta testing for example allows users to provide such feedback to the developer. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computing device;
receiving a result set for content processed by an automated analysis process;
receiving human feedback concerning the result set.
However, this additional element does not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional element: does not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; does not use the abstract idea with a particular machine or manufacture that is integral to the claim; does not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computing device is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving results of an automated process for human evaluations, and the feedback from the human evaluation is an insignificant extra-solution data gathering step that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract feedback process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract feedback process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing device/system, processor and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of result sets (2); types of human feedback (3-5, 7); types of content (6); removing confidential information (9, 10); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 11 – 17, 19 – 27, 29 and 30 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 8, 11, 14 – 18, 21 and 24 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al.: (US PGPUB 2019/0138693 A1) in view of Rodgers: (US PGPUB 2006/0171573 A1).
CLAIMS 1, 11 and 21
Muller discloses a self-learning clinical support system that includes the following limitations:
receiving a result set for content processed by an automated analysis process; (Muller 0037, 0067);
receiving human feedback concerning the result set; and providing feedback information to the developer of the automated analysis process based, at least in part, upon the result set and the human feedback; (Muller 0036 – 0040, 0049, 0062 – 0067);
identifying whether the result set for the content processed by the automated analysis process defines an anomaly within the result set; identifying whether the human feedback concerning the result set defines the anomaly within the result set, and providing differential information that defines differences between the result set for the content processed by the automated analysis process and the human feedback to the developer of the automated analysis process; (Muller 0062, 0065, 0067).
Muller discloses a machine learning algorithm for computer aided detection (CAD) of abnormalities (i.e. a result set) in medical images (i.e. content) using an automated process. A medical image is analyzed by a CAD process to obtain a result. A human user can review the result of the CAD process and provide feedback that confirms or denies a classification that has been made by the CAD process. For example, a radiologist can identify errors such as pointing out CAD false negatives, dismissing false positives, etc. Pointing out such false positives and negatives means that the radiologists first identifies the anomaly defined by the automated process, and whether or not it is in error. The radiologist identifies whether the anomaly detected by the automated process is present using human expertise, and indicate false negative and false positives. A false negative means that the automated process did not identify an anomaly, while the radiologist did. Similarly, a false positive indication means that the automated process identified an anomaly that the radiologist did not identify. This fairly teaches “differential information” – i.e. a false positive/negative defines difference between the automated and human results. The feedback may be provided to a manufacturer of the CAD process for use as additional training data to update the CAD process.
With respect to the following limitation:
wherein the differences are provided, at least in part, as annotations to the result set for the content processed by the automated analysis process; (Rodgers 0006, 0007, 0058, 0123, 0115, 0119, 0141 – 0142, 0146 – 0148, 0150 – 0157).
Muller teaches providing feedback to a developer in the form of marked images or a report. Muller does not disclose that the result set (i.e. the CAD output) is annotated by the human feedback. Rodgers teaches a system and method for using CAD outputs in a clinical setting. Rodgers teaches that CAD systems are well known, and that they analyze medical images and provide markings (i.e. rectangles, arrows, ellipses) of suspicious regions, along with their classification. CAD systems are developed and tested by repeated training using “truth data” generated by experts marking images. Rodgers incorporates the outputs of a CAD system with observations of a human interpreter (i.e. feedback), who often find different suspicious regions. Both the CAD system and the radiologist examine the image and reports a set of suspicious regions. The radiologist then examines the CAD output and either accepts or rejects them. In particular, the radiologist annotates the CAD system output to create a modified version of the CAD output, which is used in a subsequent procedure. The radiologist may annotate the image by providing a mark on any area of the image, note and dismiss CAD marks, delete marks, add marks, etc. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the clinical support system of Muller so as to have included providing feedback to a developer regarding differences between the CAD process and the human process by annotating the CAD output, in accordance with the teaching of Rodgers, in order to allow for improvement of system accuracy.
With respect to Claims 11 and 21, Muller also discloses a processor and memory (0009) and computer readable medium with instructions (0008) that execute the method steps in Claim 1.
CLAIMS 4, 7, 14, 17, 24, and 27
The combination of Muller/Rodgers discloses the limitations shown above relative to Claims 1, 11 and 21. Additionally, Muller discloses the following limitations:
wherein the human feedback concerns the accuracy of the result set; (Muller 0036, 0038, 0067);
providing at least a portion of the result set and/or the human feedback to the developer of the automated analysis process; (Muller 0062, 0065).
Muller discloses identifying errors, confirming or denying results, pointing out false negatives, dismissing false positives, etc. 
CLAIMS 6, 16 and 26
The combination of Muller/Rodgers discloses the limitations shown above relative to Claims 1, 11 and 21. Additionally, Muller discloses the following limitations:
wherein the content is medical imagery; (Muller 0040, 0041).
CLAIMS 5, 15 and 25
The combination of Muller/Rodgers discloses the limitations shown above relative to Claims 1, 11 and 21. Additionally, Rodgers discloses the following limitations:
wherein the human feedback includes amendments to the result set; (Rodgers 0006, 0007, 0058, 0123, 0115, 0119, 0141 – 0142, 0146 – 0148, 0150 – 0157).
Muller teaches providing feedback to a developer in the form of marked images or a report. Muller does not disclose that the result set (i.e. the CAD output) is annotated by the human feedback. Rodgers teaches a system and method for using CAD outputs in a clinical setting. Rodgers teaches that CAD systems are well known, and that they analyze medical images and provide markings (i.e. rectangles, arrows, ellipses) of suspicious regions, along with their classification. CAD systems are developed and tested by repeated training using “truth data” generated by experts marking images. Rodgers incorporates the outputs of a CAD system with observations of a human interpreter (i.e. feedback), who often find different suspicious regions. Both the CAD system and the radiologist examine the image and reports a set of suspicious regions. The radiologist then examines the CAD output and either accepts or rejects them. In particular, the radiologist annotates the CAD system output to create a modified version of the CAD output, which is used in a subsequent procedure. The radiologist may annotate the image by providing a mark on any area of the image, note and dismiss CAD marks, delete marks, add marks, etc. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the clinical support system of Muller so as to have included providing feedback by annotating CAD output, in accordance with the teaching of Rodgers, in order to allow for improvement of system accuracy.
Claims 2, 3, 12, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al.: (US PGPUB 2019/0138693 A1) in view of Rodgers: (US PGPUB 2006/0171573 A1) in view of Reiner: (US PGPUB 2007/0237378 A1).
CLAIMS 2, 3, 12, 13, 22 and 23
The combination of Muller/Rodgers discloses the limitations shown above relative to Claims 1, 11 and 21. With respect to the following limitations:
wherein the result set is an auto-populated report; (Reiner 0027);
wherein the human feedback includes amendments to the auto-populated report; (Reiner 0074, 0076, 0089, 0090, 0099).
Muller discloses that the input data may include radiology reports, but not that the feedback includes editing such a report. Reiner discloses a radiology reporting and editing system that includes auto-populated reports – i.e. the reporting and editing system can retrieve information from other hospital system used in the report. Human feedback includes editing the report. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the clinical support system of Muller so as to have included providing feedback by editing the report, in accordance with the teaching of Reiner, in order to allow for improvement of system accuracy.
Claims 9, 10, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al.: (US PGPUB 2019/0138693 A1) in view of Rodgers: (US PGPUB 2006/0171573 A1) in view of Reicher et al.: (US 10,510,449 B1).
CLAIMS 9, 10, 19, 20, 29 and 30
The combination of Muller/Rodgers the limitations shown above relative to Claims 1, 11 and 21. With respect to the following limitations:
wherein the feedback information is processed to remove confidential data; wherein the feedback information is processed to remove confidential data in accordance with one or more medical data privacy rules; (Reicher Col. 3 line 23 – 29, Col. 7 line59-67, Col. 20 line 52 to Col. 21 line 4, Col. 21 line 37 – 58, Col. 22 line 3 – 22).
Muller/Rodgers does not disclose removing confidential information according to privacy rules; however Reicher does. Richer discloses anonymizing all manner of data relevant to a patient image and report. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the clinical support system of Muller so as to have included anonymizing data, in accordance with the teaching of Reicher, in order to allow for patient data security and privacy.

Response to Arguments
The U.S.C. 101 Rejection
Examiner has agreed to hold this rejection in abeyance pending the outcome of other rejections. The rejection is updated as shown above in order to make the record complete.
The U.S.C. 102 Rejection
Applicant asserts that Muller fails to teach specific limitations related to providing difference information to a developer in the form of annotations made to the result set of the automated process. Examiner agrees. However, on further search and consideration, a new grounds of rejection under U.S.C. 103, in view of Rodgers, is made herein.
Applicant does not separately argue the dependent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2007/0133852 A1 to Collins et al. discloses a system and method for detecting malignant lesions by analyzing images for anomalies. The results are presented to a user for confirmation or modification, in particular by using an annotation module to modify or annotate the results displayed to the user (@ 0104 - 0105).
US PGPUB 2019/0096060 A1 to Zhang et al. discloses a system and method for annotating a medical image. The results of an automated lesion detection process, presented as annotations on an image, are output to a client terminal where a user may determine if the results are correct, and modify the annotations accordingly.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 10 September, 2022